O’BRIEN, J.
I dissent. The plaintiff was bound to prove by a
fair preponderance the negligence of the defendant. By the language used in that part of the charge, for using which it is proposed to reverse this judgment, the court, in effect, merely defined what was meant by a “fair preponderance”; saying that plaintiff must prove that the motorman “did not use ordinary care and prudence.”' This, I take it, was a correct definition, and, though it might have been better expressed, it is no ground for reversal; and I therefore dissent — thinking, as I do, that the judgment should-be affirmed.